Citation Nr: 1022612	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for coccydynia with low back pain.

2.  Entitlement to service connection for erectile 
dysfunction, to include on a secondary basis to coccydynia.

3.  Entitlement to service connection for radiculopathy of 
the bilateral lower extremities, to include as secondary to 
coccydynia.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
St. Petersburg, Florida regional office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
denied the Veteran's claims.

In March 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed in St. Petersburg, Florida.  A transcript of that 
hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has claimed that the impairment associated with 
his service-connected coccydynia is inadequately reflected by 
the 20 percent schedular rating presently in effect.  He 
further claims that the service-connected coccydynia has 
resulted in bilateral radiculopathy of the lower extremities 
as well as erectile dysfunction, and these disorders have 
rendered him unemployable.  Upon review of the record, the 
Board has determined that additional development of the 
claims is warranted.

The Veteran was afforded a VA examination in June 2007 to 
evaluate his coccydynia as well as the existence of any 
relationship between that disability and radiculopathy and 
erectile dysfunction.  

In regard to the claim of entitlement to an increased 
evaluation for coccydynia, the examination report reflects 
that the Veteran's spinal range of motion was measured.  
However, the Veteran noted in a September 2007 statement that 
the examiner did not use a goniometer, but asked him to bend 
forward and backward.  The Veteran further stated that he was 
unable to bend forward or backward without losing his 
balance.  On those bases, the Veteran contends that the 2007 
examination was inadequate.  The Board further observes that 
the most recent treatment records are dated March 2008 and 
show that the Veteran's "chronic low back pain with 
radiculopathy [was] worsening," MRI and x-rays were ordered, 
and he was referred to neurosurgery for further treatment.  

As the record indicates that the Veteran's service-connected 
coccydynia may have worsened since the 2007 examination and 
the Veteran has contended that examination was inadequate, 
the Board finds that another examination is warranted.  
Further, as VA is responsible for gathering all pertinent 
records of VA treatment and no records of treatment 
subsequent to March 2008 appear in the claims file, while 
this case is in remand status, the RO/AMC must obtain records 
of recent treatment.  

The Veteran also contended in a September 2007 statement that 
his June 2007 VA examination was inadequate in regard to 
evaluating his claims of entitlement to service connection.  
Specifically, he noted that the examiner did not discuss any 
possible etiology for either condition.  The Board observes 
that the examination report reflects that the examiner 
concluded, without explanation, that neither the claimed 
erectile dysfunction nor the radiculopathy of the lower 
extremities could be related to coccydynia without resort to 
speculation.

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  The duty to assist includes conducting a 
"thorough and contemporaneous medical examination."  Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).  Further, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but a reasoned medical 
explanation connecting the two.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  As the 2009 VA examination report 
lacks sufficient detail, the Board finds it inadequate for 
rating purposes.

With specific regard to the claim of entitlement to service 
connection for erectile dysfunction, the Board again notes 
that VA has a duty to assist the Veteran in obtaining 
pertinent medical records.  The Veteran testified in March 
2010 that he began to experience erectile dysfunction in 
1997, but the record indicates that he informed various 
healthcare providers after 2003 that he had undergone an 
earlier vasectomy, and a 2004 private treatment note appears 
to reflect the earliest clinical diagnosis of erectile 
dysfunction.  As such, it is unclear whether the Veteran was 
seeing another private physician or specialist who may have 
been providing long-term care for these conditions.  Since 
any records pertaining to prior treatment of erectile 
dysfunction and/or to a vasectomy would be relevant to the 
service connection claim, while this case is in remand 
status, the RO/AMC also must request that the Veteran provide 
additional information as to when and where he received the 
vasectomy so that all pertinent records may be obtained.

Regarding the Veteran's claim for entitlement to a TDIU, the 
Board notes that determinations as to total ratings require 
an accurate assessment of the industrial and functional 
impairment associated with all of the Veteran's service-
connected disabilities.  Service connection might be granted, 
and an increased disability rating might be assigned, for 
other disabilities based on the development requested above.  
Accordingly, a medical examination and opinion is required as 
to whether the Veteran's service-connected disabilities, to 
include any granted on appeal, result in impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See Friscia v. Brown, 7 
Vet. App. 294 (1994).  Further, the Board notes that the 
Veteran's TDIU claim is inextricably intertwined with his 
claims of entitlement to service connection and for an 
increased evaluation for his back disability.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not 
limited to, any additional VA, or non-
VA, treatment - to specifically include 
any VA treatment received after March 
2008 and any treatment for a vasectomy 
or for erectile dysfunction prior to 
2004.  The Veteran should be provided 
with the necessary authorizations for 
the release of any private treatment 
records not currently on file.  The 
RO/AMC must then obtain these records 
and associate them with the claims 
folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform him and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.

2.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location to determine the 
current severity of his coccydynia, to 
include any associated radiculopathy 
and/or erectile dysfunction.  The 
following considerations will govern the 
examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide current 
findings as to the severity of the 
service-connected coccydynia.  The 
examiner must use a goniometer when 
measuring spinal range of motion and 
must perform appropriate nerve 
conduction studies to determine the 
presence and severity of any 
radiculopathy in both of the lower 
extremities.  If any radiculopathy is 
shown, the examiner must provide an 
opinion as to whether it is at least 
as likely as not caused or aggravated 
(made permanently worse) by the 
service-connected coccydynia.  

c.	The examiner also is requested to 
determine the nature and etiology of 
any current erectile dysfunction. 
Specifically, the examiner must 
provide an opinion as to whether or 
not it is likely that erectile 
dysfunction is caused or aggravated 
(permanently worsened) by his 
service-connected coccydynia.

d.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of pertinent evidence of record.  The 
examiner must state the frequency of 
any incapacitating episodes related 
to coccydynia and describe any 
disabling effects of that disability 
- to include, but not limited to, 
gait alterations, muscle spasm, 
guarding, tenderness, and/or abnormal 
spinal contour.  If the examiner is 
unable to render an opinion without 
resort to speculation, he or she 
should explain why and so state. 

e.  The examiner is further 
requested to render an opinion as 
to whether the Veteran's 
coccydynia, alone or in 
consideration with any other 
service-connected disabilities (to 
include radiculopathy and erectile 
dysfunction, if found), renders the 
Veteran unemployable.  Age is not 
to be considered a factor in 
rendering this opinion.

f.  Any necessary tests or studies 
must be conducted and all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective 
action.

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims.  With 
specific regard to the Veteran's claim 
for an increased evaluation of 
coccydynia, the RO/AMC must consider the 
propriety of a "staged" rating based on 
any changes in the degree of severity of 
the Veteran's service-connected 
disability.  The Veteran and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

